--------------------------------------------------------------------------------

Exhibit 10.1
 
VOTING AGREEMENT
 
THIS VOTING AGREEMENT (this “Agreement”), dated as of August 2, 2018, is entered
into between the undersigned securityholder (the “Securityholder”) of Northern
Empire Resources Corp., a corporation by governed by the laws of the Province of
British Columbia (“Northern Empire”) and Coeur Mining, Inc., a corporation
governed by the laws of Delaware (“Coeur”).
 
WHEREAS Coeur intends to acquire all of the outstanding securities of Northern
Empire on the terms and subject to the conditions set forth in the arrangement
agreement (the “Arrangement Agreement”) dated the date hereof between Coeur and
Northern Empire;
 
WHEREAS the Securityholder is the registered and/or direct or indirect
beneficial owner of, or exercises control or direction over the common shares,
and options or warrants to acquire common shares, in the capital of Northern
Empire as set forth in Appendix “A” hereto (such securities, together with the
securities acquired by the Securityholder during the term of this Agreement,
being referred to in this Agreement as the “Subject Securities”);
 
WHEREAS the Securityholder has agreed to vote in favour of the Arrangement
Resolution and support the Transactions;
 
WHEREAS as a condition to the willingness of Coeur to enter into the Arrangement
Agreement and incur the obligations set forth in the Arrangement Agreement,
Coeur has required that the Securityholder enter into this Agreement and the
Securityholder acknowledges that Coeur would not pursue the Transactions or
enter into any agreements with Northern Empire in support of the Transactions
but for, among other things, the execution and delivery of this Agreement by the
Securityholder; and
 
WHEREAS capitalized terms used herein but not otherwise defined herein have the
meanings ascribed to such terms in the Arrangement Agreement.
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties agree as follows:
 

1.
Definitions and Interpretive Provisions

 
In this Agreement:
 

(a)
the descriptive headings preceding Sections of this Agreement are inserted
solely for convenience of reference and are not intended as complete or accurate
descriptions of the content of such Sections.  The division of this Agreement
into Sections shall not affect the interpretation of this Agreement;

 

(b)
the use of words in the singular or plural, or referring to a particular gender,
shall not limit the scope or exclude the application of any provision of this
Agreement to such persons or circumstances as the context otherwise permits;

 

--------------------------------------------------------------------------------

(c)
whenever any action to be taken or payment to be made pursuant to this Agreement
would otherwise be required to be made on a day that is not a business day, such
action shall be taken or such payment shall be made on the first business day
following such day;

 

(d)
where the word “including” or “includes” is used in this Agreement, it means
“including without limitation” or “includes without limitation”;

 

(e)
any reference to a person includes the heirs, administrators, executors, legal
personal representatives, predecessors, successors and permitted assigns of that
person; and

 

(f)
any reference to a statute shall mean the statute in force as at the date of
this Agreement (together with all regulations, rules and published policies
promulgated thereunder), as the same may be amended, re-enacted, consolidated or
replaced from time to time, and any successor statute thereto, unless otherwise
expressly provided.

 

2.
Representations and Warranties of the Securityholder

 
The Securityholder represents and warrants to Coeur as follows as at the date of
this Agreement until immediately prior to the time at which the Subject
Securities are acquired pursuant to the Arrangement and acknowledges that Coeur
is relying upon such representations and warranties in connection with the
matters contemplated by this Agreement:
 

(a)
Organization and Authority and Capacity. If the Securityholder is not an
individual: (i) the Securityholder is a corporation or entity incorporated or
organized, as applicable, and existing under the laws of its jurisdiction of
incorporation, organization or formation; (ii) the execution and delivery of
this Agreement by the Securityholder and the consummation by it of the
transactions contemplated by this Agreement have been duly authorized by all
necessary corporate action and no other corporate proceedings on the part of the
Securityholder are necessary to authorize this Agreement or the transactions
contemplated by this Agreement; and (iii) the Securityholder has the corporate
power and capacity to enter into this Agreement and to carry out all of its
obligations hereunder. If the Securityholder is an individual, the
Securityholder is of the age of majority and has the capacity to enter into and
execute this Agreement and to observe and perform its covenants and obligations
hereunder.

 

(b)
Execution and Binding Obligation. This Agreement has been duly executed and
delivered by the Securityholder and constitutes a legal, valid and binding
agreement of the Securityholder enforceable against it in accordance with its
terms subject only to any limitation on bankruptcy, insolvency or other Laws
affecting the enforcement of creditors’ rights generally and the discretion that
a court may exercise in the granting of equitable remedies such as specific
performance and injunction.

 

--------------------------------------------------------------------------------

(c)
Non-Contravention. The execution, delivery and performance by the Securityholder
of its obligations under this Agreement and the completion of the transactions
contemplated by this Agreement do not and will not (or would not with the giving
of notice, the lapse of time or the happening of any other event or condition)
contravene, conflict with, or result in the violation of: (i) the articles,
by-laws or other constating documents of the Securityholder (if applicable);
(ii) any other agreement or instrument to which the Securityholder is a party or
by which the Securityholder or any of the Securityholder’s property or assets is
bound; and (iii) any applicable Laws.

 

(d)
Ownership of Subject Securities. The Securityholder is the legal and beneficial
owner of, or the beneficial owner exercising control or direction over, all of
the Subject Securities, free and clear of any Liens. The Subject Securities are
the only securities of Northern Empire owned, directly or indirectly, or over
which control or direction is exercised by the Securityholder. The
Securityholder has sole dispositive power and the sole power to agree to the
matters set forth in this Agreement with respect to the Subject Securities. None
of the Subject Securities are subject to any agreement, arrangement or
restriction with respect to the voting thereof, except as contemplated by this
Agreement and otherwise disclosed in the Arrangement Agreement. The
Securityholder has no agreement or option or right or privilege (whether by Law,
pre-emptive or contractual) capable of becoming an agreement or option, for the
purchase or acquisition or transfer to the Securityholder of additional
securities of Northern Empire (other than, for greater certainty, the Northern
Empire Options or Northern Empire Warrants as set out in Appendix “A” which
securities may be converted into Subject Securities). No person has any
agreement or option, or any right or privilege (whether by Law, pre-emptive or
contractual), capable of becoming an agreement or option for the purchase,
acquisition or transfer from the Securityholder of any of the Subject Securities
except pursuant to this Agreement.

 

(e)
Litigation. There is no claim, action, lawsuit, arbitration, mediation or other
proceeding pending or, to the knowledge of the Securityholder, threatened
against the Securityholder that would reasonably be expected to have an adverse
impact on the validity of this Agreement or any action taken or to be taken by
the Securityholder in connection with this Agreement.

 

(f)
Sophisticated Seller. The Securityholder has independently and without reliance
upon Coeur, and based on such information as the Securityholder has deemed
appropriate, made its own analysis and decision to enter into this Agreement.
The Securityholder acknowledges that Coeur has not made and does not make any
representation or warranty, whether express or implied, of any kind or character
except as expressly set forth in this Agreement

 

3.
Representations and Warranties of Coeur

 
Coeur represents and warrants to the Securityholder as follows as at the date of
this Agreement until immediately prior to the time at which the Subject
Securities are acquired pursuant to the Arrangement and acknowledges that the
Securityholder is relying upon such representations and warranties in connection
with the matters contemplated by this Agreement:
 

--------------------------------------------------------------------------------

(a)
Organization and Authority. Coeur has the corporate power and capacity to enter
into and perform its obligations under this Agreement. The execution and
delivery of this Agreement by Coeur and the consummation by it of the
transactions contemplated by this Agreement have been duly authorized by all
necessary corporate action and no other corporate proceedings on the part of
Coeur are necessary to authorize this Agreement or the transactions contemplated
by this Agreement.

 

(b)
Execution and Binding Obligation. This Agreement has been duly executed and
delivered by Coeur and constitutes a legal, valid and binding agreement of Coeur
enforceable against it in accordance with its terms subject only to any
limitation on bankruptcy, insolvency or other Laws affecting the enforcement of
creditors’ rights generally and the discretion that a court may exercise in the
granting of equitable remedies, such as specific performance and injunction.

 

(c)
Non-Contravention. Except as would not materially hinder, delay or impede the
consummation of the Transactions, none of the execution and delivery by Coeur of
this Agreement or the performance by Coeur of its obligations hereunder or under
the Arrangement Agreement will not (or would not with the giving of notice, the
lapse of time or the happening of any other event or condition) contravene,
conflict with, or result in the violation of: (i) the Coeur Organizational
Documents; (ii) any Contract to which Coeur is a party or by which Coeur or any
of the property or assets of Coeur are bound; or (iii) any applicable Laws.

 

(d)
Litigation. There is no claim, action, lawsuit, arbitration, mediation or other
proceeding pending or, to the knowledge of Coeur, threatened against Coeur that
would reasonably be expected to have an adverse impact on the validity of this
Agreement or any action taken or to be taken by Coeur in connection with this
Agreement.

 

4.
Covenants of the Securityholder

 
The Securityholder covenants and agrees that during the period from the date of
this Agreement until the earlier of the Effective Time and the date on which
this Agreement is terminated in accordance with its terms, unless otherwise
required or expressly permitted by this Agreement:
 

(a)
Agreement to Vote in Favour. At any meeting of security holders of Northern
Empire called to vote upon the Arrangement (including the Northern Empire
Meeting) or any of the other transactions contemplated by the Arrangement
Agreement or at any adjournment or postponement thereof or in any other
circumstances upon which a vote, consent or other approval (including by written
consent in lieu of a meeting) with respect to the Arrangement or any of the
transactions contemplated by the Arrangement Agreement is sought, the
Securityholder shall cause its Subject Securities to be counted as present (in
person or by proxy) for purposes of establishing quorum and shall vote (or cause
to be voted) its Subject Securities: (i) in favour of the approval of the
Arrangement and each of the other transactions contemplated by the Arrangement
Agreement (including the Arrangement Resolution) and (ii) in favour of any other
matter necessary for the consummation of the Arrangement or any other
transaction contemplated by the Arrangement Agreement.

 

--------------------------------------------------------------------------------

(b)
Acquisition Proposal. The Securityholder agrees:

 

(i)
not to directly or indirectly, through any representatives or agents or, if
applicable, its respective officers, directors, employees, (i) solicit, assist,
initiate, facilitate or encourage (including by way of furnishing information or
entering into any form of agreement, arrangement or understanding) the
initiation of any inquiries or proposals regarding an Acquisition Proposal, (ii)
enter into or participate in or otherwise facilitate any discussions or
negotiations regarding an Acquisition Proposal, (iii) provide any confidential
information relating to Northern Empire to any person or group in connection
with any Acquisition Proposal, (iv) approve, accept, endorse, recommend, or
expressly remain neutral with respect to or propose to accept, approve, endorse,
recommend, or expressly remain neutral with respect to, any Acquisition
Proposal, or (v) accept or enter into or propose to accept or enter into, any
letter of intent, agreement in principle, agreement, understanding or
arrangement or other contract in respect of an Acquisition Proposal or (vi)
otherwise cooperate in any way with any effort or attempt by any other person or
group to do or seek to do any of the foregoing;

 

(ii)
to immediately cease and cause to be terminated all existing discussions and
negotiations, if any, and any solicitation or encouragement in respect thereof,
with any person or group or any agent or representative of any person or group
conducted before the date of this Agreement with respect to any Acquisition
Proposal, whether or not initiated by Northern Empire; and

 

(iii)
to immediately notify Coeur of any Acquisition Proposal of which the
Securityholder or, to the knowledge of the Securityholder, any of its
representatives or agents or, if applicable, its respective officers, directors,
employees, directly or indirectly, becomes aware or any discussions or
negotiations in respect thereof or request for non-public information relating
to Northern Empire or any of its affiliates; such notification shall be made
orally and in writing and shall include a description of the material terms and
conditions together with a copy of all documentation relating to any such
Acquisition Proposal or inquiry in respect of an Acquisition Proposal.

 

--------------------------------------------------------------------------------

(c)
Agreement to Vote Against. At any meeting of security holders of Northern Empire
(including the Northern Empire Meeting) or at any adjournment or postponement
thereof or in any other circumstance upon which a vote, consent or other
approval of all or some of the security holders of Northern Empire is sought
(including by written consent in lieu of a meeting), the Securityholder shall
cause its Subject Securities to be counted as present (in person or by proxy)
for purposes of establishing quorum and shall vote (or cause to be voted) its
Subject Securities against: (i) any Acquisition Proposal and (ii) any action,
proposal, transaction or agreement that could reasonably be expected to (A)
result in a breach of any covenant, representation or warranty or any other
obligation or agreement of Northern Empire under the Arrangement Agreement or of
the Securityholder under this Agreement or (B) impede, interfere with, delay,
discourage, adversely affect or inhibit the timely consummation of the
Arrangement or the fulfillment of Coeur’s or Northern Empire’s conditions under
the Arrangement Agreement or change in any manner the voting rights of any class
of shares of Northern Empire (including any amendments to Northern Empire’s
articles or by-laws).

 

(d)
Restriction on Transfer. The Securityholder agrees not to directly or
indirectly: (i) sell, transfer, assign, gift-over, grant a participation
interest in, option, pledge, hypothecate, grant a security interest in or
otherwise convey or encumber (each, a “Transfer”), or enter into any agreement,
option or other arrangement with respect to the Transfer of, any of its Subject
Securities to any person other than pursuant to the Arrangement Agreement or
(ii) grant any proxies or power of attorney, deposit any of its Subject
Securities into any voting trust or enter into any voting arrangement, whether
by proxy, voting agreement or otherwise, with respect to any of its Subject
Securities.

 

(e)
Additional Northern Empire Shares. The Securityholder: (i) agrees promptly to
notify Coeur of any Northern Empire Shares acquired by the Securityholder after
the execution of this Agreement and (ii) acknowledges that any such Northern
Empire Shares will be subject to the terms of this Agreement as though owned by
the Securityholder on the date of this Agreement.

 

(f)
Delivery of Proxy. The Securityholder agrees that it will, on or before the
fifth business day prior to Northern Empire Meeting: (i) with respect to any
Subject Securities that are registered in the name of the Securityholder, the
Securityholder shall deliver or cause to be delivered, in accordance with the
instructions set out in Northern Empire Circular and with a copy to Coeur
concurrently with such delivery, a duly executed proxy or proxies directing the
holder of such proxy or proxies to vote in favour of the approval of the
Arrangement and each of the other transactions contemplated by the Arrangement
Agreement (including the Arrangement Resolution) and (ii) with respect to any
Subject Securities that are beneficially owned by the Securityholder but not
registered in the name of the Securityholder, the Securityholder shall deliver
or cause to be delivered voting instructions to the intermediary through which
the Securityholder holds its beneficial interest in the Securityholder’s Subject
Securities, with a copy to Coeur concurrently, instructing that the
Securityholder’s Subject Securities  be voted in favour of the approval of the
Arrangement and each of the other transactions contemplated by the Arrangement
Agreement (including the Arrangement Resolution). Such proxy or proxies shall
name those individuals as may be designated by Northern Empire in the Northern
Empire Circular and such proxy or proxies or voting instructions shall not be
revoked, withdrawn or modified without the prior written consent of Coeur.

 

--------------------------------------------------------------------------------

(g)
Other Covenants. The Securityholder hereby:

 

(i)
agrees not to exercise any Dissent Rights with respect to the Arrangement;

 

(ii)
agrees not to make any statements or take any other action of any kind, directly
or indirectly, which might reasonably be regarded as likely to reduce the
success of, or delay or interfere with the completion of, the Arrangement and
the other transactions contemplated by the Arrangement Agreement and this
Agreement;

 

(iii)
consents to details of, or a summary of, this Agreement being set out in any
news release, information circular and court documents or other public
disclosure produced by Northern Empire or Coeur in connection with the
transactions contemplated by this Agreement and the Arrangement Agreement;

 

(iv)
acknowledges and agrees that a summary of the negotiations leading to the
execution and delivery of this Agreement may appear in Northern Empire Circular
and in any other public disclosure document required by any applicable Laws and
further agrees that it will, as promptly as practicable, notify Coeur of any
required corrections with respect to any written information supplied by it
specifically for use in any such disclosure documents if and to the extent that
the Securityholder becomes aware that any such information shall have become
false or misleading in any material respect; and

 

(v)
agrees that it will not do indirectly that which it may not do directly by the
terms of this Agreement, including through any Person directly or indirectly
owned, controlled or directed by the Securityholder.

 

5.
Termination

 
This Agreement shall terminate upon the earliest to occur of:
 

(i)
the written agreement of Coeur and the Securityholder;

 

(ii)
the Effective Time;

 

(iii)
the termination of the Arrangement Agreement in accordance with its terms; and

 

(iv)
the date on which:

 

(A)
the consideration to be paid to the Securityholder pursuant to the Arrangement
Agreement is reduced or the form, ratio or caps on the form of consideration to
be paid to the Securityholder pursuant to the Arrangement Agreement is changed;
or

 

--------------------------------------------------------------------------------




(B)
Coeur otherwise varies the terms of the Arrangement Agreement in a manner that
is materially adverse to the Securityholder.

 

6.
Coeur Acknowledgement

 
Coeur acknowledges and agrees that the Securityholder is bound hereunder solely
in its capacity as a Securityholder and that the provisions hereof shall not be
deemed or interpreted to bind the Securityholder in his or her capacity as a
director, officer or employee of Northern Empire. For the avoidance of doubt,
nothing in this Agreement shall limit any person from fulfilling his or her
fiduciary duties as a director or officer of Northern Empire and nothing in this
Agreement shall prevent a Securityholder who is a member of the Board or an
officer of Northern Empire from engaging, in such Securityholder’s capacity as a
director or officer of Northern Empire, in discussions or negotiations with a
person in response to any bona fide Acquisition Proposal in accordance with the
terms of the Arrangement Agreement.
 

7.
Securityholder Acknowledgment

 
Notwithstanding any term of this Agreement, the Securityholder acknowledges that
Coeur shall not be under any obligation to pursue the Transactions and that
Coeur will make and complete the Transactions only on terms and conditions
satisfactory to it, in its sole discretion.
 

8.
Injunctive Relief

 
The parties to this Agreement acknowledge and agree that irreparable harm would
occur for which monetary damages would not be an adequate remedy at Law if any
of the provisions of this Agreement were not performed in accordance with their
specific terms or were otherwise breached. It is accordingly agreed that the
parties to this Agreement shall be entitled to injunctive and other equitable
relief to prevent breaches or threatened breaches of this Agreement and to
ensure compliance with the terms of this Agreement, without any requirement for
the securing or posting of any bond in connection with the obtaining of any such
injunctive or other equitable relief. These remedies are cumulative and in
addition to any other rights or remedies available at law or in equity.
 

9.
Entire Agreement

 
This Agreement constitutes the entire agreement between parties hereto with
respect to the transactions contemplated by this Agreement and supersedes all
prior agreements, understandings and negotiations, whether oral or written, of
the parties hereto.
 

10.
Amendment and Waiver

 
This Agreement may not be amended or supplemented, and no provisions hereof may
be modified or waived, except by an instrument in writing signed by both of the
parties hereto. No waiver of any provisions hereof by either party shall be
deemed a waiver of any other provisions hereof by such party, nor shall any such
waiver be deemed a continuing waiver of any provision hereof by such party.
 

--------------------------------------------------------------------------------

11.
Notices

 
All notices and communications given or made pursuant hereto shall be in writing
and shall be deemed to have been duly given or made as of the date delivered or
sent if delivered personally or sent by email, or as of the following business
day if sent by prepaid overnight courier, to the parties hereto at the following
addresses (or at such other addresses as shall be specified by either party by
notice to the other given in accordance with these provisions):
 
If to Coeur:


Coeur Mining, Inc.
104 S Michigan Ave #900,
Chicago, IL 60603, USA
 
Attention: Mitchell Krebs, President and Chief Executive Officer
Email:  mkrebs@Coeur.com
 
with a copy to (which shall not constitute notice):
 
Coeur Mining, Inc.
104 S Michigan Ave #900,
Chicago, IL 60603, USA
 
Attention: Casey Nault, Senior Vice President, General Counsel and Secretary
Email: cnault@Coeur.com
 
and
 
Goodmans LLP
Suite 3400, 333 Bay Street
Toronto, ON M5H 2S7
 
Attention: Kari MacKay
E-Mail: kmackay@goodmans.ca
 
If to the Securityholder:
 

           

 

 
Attention:
 
 

E-mail:
 

 

--------------------------------------------------------------------------------

12.
Miscellaneous

 

(a)
This Agreement shall be governed, including as to validity, interpretation and
effect, by the laws of the Province of British Columbia and the laws of Canada
applicable therein.  Each of the parties hereto hereby irrevocably attorns to
the jurisdiction of the Courts of the Province of British Columbia in respect of
all matters arising under and in relation to this Agreement and waives any
defences to the maintenance of an action in the Courts of the Province of
British Columbia.  EACH PARTY TO THIS AGREEMENT HEREBY WAIVES ANY RIGHT TO TRIAL
BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT,
TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THE ACTIONS OF THE PARTIES IN THE
NEGOTIATION, ADMINISTRATION, PERFORMANCE AND ENFORCEMENT OF THIS AGREEMENT.

 

(b)
If any term or other provision of this Agreement is invalid, illegal or
incapable of being enforced by any rule or Law or public policy, all other
conditions and provisions of this Agreement shall nevertheless remain in full
force and effect so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner materially adverse to any
party hereto.  Upon such determination that any term or other provision is
invalid, illegal or incapable of being enforced, the parties hereto shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the Parties as closely as possible in an acceptable manner to the end
that the transactions contemplated hereby are fulfilled to the fullest extent
possible.

 

(c)
Each party hereto shall, from time to time and at all times hereafter, at the
request of the other party hereto, but without further consideration, do all
such further acts, and execute and deliver all such further documents and
instruments as may be reasonably required in order to fully perform and carry
out the terms and intent hereof.

 

(d)
Time shall be of the essence in this Agreement.

 

(e)
Each of the Securityholder and Coeur will pay its own expenses (including the
fees and disbursements of legal counsel and other advisers) incurred in
connection with the negotiation, preparation and execution of this Agreement and
the transactions contemplated by this Agreement.

 

(f)
Coeur may assign all or any part of its rights under this Agreement to, and its
obligations under this Agreement may be assumed by, a direct or indirect
subsidiary of Coeur, provided that if such assignment and/or assumption takes
place, Coeur shall continue to be liable jointly and severally with such
subsidiary for all of its obligations hereunder.  This Agreement shall be
binding on and shall enure to the benefit of the parties hereto and their
respective successors and permitted assigns.

 

--------------------------------------------------------------------------------

(g)
Except as expressly permitted by the terms hereof, neither this Agreement nor
any of the rights, interests or obligations hereunder may be assigned by any of
the parties hereto without the prior written consent of the other Parties.

 

(h)
This Agreement may be executed in two or more counterparts, each of which shall
be deemed to be an original but all of which together shall constitute one and
the same instrument.  The Parties shall be entitled to rely upon delivery of an
executed facsimile or similar executed electronic copy of this Agreement, and
such facsimile or similar executed electronic copy shall be legally effective to
create a valid and binding agreement between the Parties.

 
[Signature page follows]
 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the date first written above.
 

 
[SECURITYHOLDER]
      
Per:
     
Name:
   
Title:
       
COEUR MINING, INC.
      
Per:
     
Name:   Mitchell J. Krebs
   
Title: President and Chief Executive Officer

 

--------------------------------------------------------------------------------

APPENDIX “A”
 

 
Class of security
beneficially owned
 
Number of securities
beneficially owned
 
Registered holder if
different from
beneficial owner
 
Common Shares
         
Northern Empire Options
         
Northern Empire Warrants
       

 



--------------------------------------------------------------------------------